UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                          7/11/2019
UNITED STATES OF AMERICA                                  :
                                                          :
                                                          :      17-CR-722 (VSB)
                       -against-                          :
                                                          :    OPINION & ORDER
                                                          :
SAYFULLO HABIBULLAEVIC SAIPOV, :
                                                          :
                           Defendant.                     :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Defendant Sayfullo Habibullaevic Saipov is charged in a twenty-eight count superseding

indictment, filed on June 19, 2018 (“Indictment”). The Indictment charges Saipov with, among

other offenses, murder and attempted murder in aid of racketeering and provision of material

support to a designated foreign terrorist organization, arising out of an attack in New York City

on October 31, 2017. During that attack, Saipov—purportedly acting on behalf of the Islamic

State of Iraq and al-Sham (“ISIS”)—allegedly drove a flatbed truck onto a cycling and pedestrian

pathway on the west side of lower Manhattan, resulting in eight fatalities and many more

individuals injured. (Doc. 61.) Currently before me is Saipov’s motion to suppress all evidence

obtained from searches of his two cellular phones, which law enforcement recovered from the

truck Saipov allegedly used to carry out the attack. (Doc. 92.) Because I find that the challenged

search warrant was both supported by probable cause and sufficiently particularized, Saipov’s

motion to suppress is DENIED.
                 Factual Background and Procedural History

        Hours after the October 31, 2017 attack, the Government submitted a search warrant

application for two cellular phones (the “Cell Phones” or the “Subject Devices”) recovered from

the flatbed rental truck used in the attack. (Saipov Br. Ex. A.) 1 In support of its application, the

Government submitted an affidavit by Special Agent Amber Tyree (“Tyree Affidavit” or “Tyree

Aff.”) 2 of the Federal Bureau of Investigation (“FBI”), who has investigated terrorism offenses

on behalf of the FBI since 2009. (Tyree Aff. ¶ 1.) As a Special Agent working in the field of

counterterrorism, Tyree is responsible for investigating acts of terrorism and related offenses,

including the provision of material support to terrorists and to designated foreign terrorist

organizations (“FTOs”), and the commission of acts of terrorism transcending national

boundaries. (Id.)

                 A.      The Tyree Affidavit

        The Tyree Affidavit sets forth facts related to the attack to establish probable cause for

the search warrant. According to the Tyree Affidavit, at approximately 3:00 p.m. on October 31,

2017, a flatbed rental truck traveled from New Jersey to New York City over the George

Washington Bridge. (Tyree Aff. ¶ 8(a).) The truck proceeded southbound on the West Side

Highway and, in the vicinity of Houston Street, drove onto a cycling and pedestrian pathway

where it proceeded several blocks further south, striking numerous people who were walking

along the pathway. (Id. ¶ 8(b).) Once the truck came to a stop in the vicinity of West Street and

Chambers Street, an individual subsequently identified as Defendant Saipov got out of the




1
 “Saipov Br.” refers to Defendant Sayfullo Saipov’s Motion to Suppress Evidence, filed December 14, 2018. (Doc.
92.)
2
 “Tyree Affidavit” refers to the Agent Affidavit in Support of Application for Search Warrant, signed by Special
Agent Amber Tyree on October 31, 2017. (Doc. 92-1.)



                                                             2
vehicle, carrying two objects in his hands that appeared to be firearms (but which were later

determined to be a pellet gun and a paintball gun). (Id. ¶¶ 8(b)–(d).) Saipov shouted the phrase,

“Allahu Akbar,” an Arabic phrase that translates to “God is Great.” (Id. ¶ 8(c).) He was

immediately shot by a law enforcement officer and taken into police custody. (Id. ¶ 8(d).)

       When officers searched the rental truck and the surrounding area, they recovered two

cellular phones from the floor of the truck, near the driver’s seat. (Id.) Both Cell Phones

possessed “smartphone” capabilities, including the capacity to access websites, as well as email

and social media accounts. (Id. ¶ 5.) One of the two Cell Phones was ringing at the time it was

recovered. (Id. ¶ 8(d).) Outside the vehicle, officers recovered a document containing Arabic

text that translates, “No God but God and Muhammad is his Prophet,” and “Islamic Supplication.

It will endure.” (Id. ¶¶ 8(d), 9.) Special Agent Tyree explained that, based on her “training and

experience,” this language is commonly used to refer to ISIS. (Id. ¶ 9.)

       The Tyree Affidavit also provides information regarding ISIS’s recruitment and

promotional tactics, including its use of propaganda to inspire followers to commit acts of

violence—in particular, attacks using vehicles as weapons to “maximize the ‘kill count’ and

terror.” (Id. ¶ 12.) The Tyree Affidavit includes further observations—based on Special Agent

Tyree’s training and experience—linking the Cell Phones to Saipov’s attack. (Id. ¶¶ 12–15.)

For example, “the behavior displayed by Saipov during this attack is consistent with someone

who may have been motivated or inspired by social media postings or through direct contact

with others on social media to commit acts of violence for the purpose of committing a terrorist

attack on behalf of ISIS.” (Id. ¶ 13.) Special Agent Tyree also noted that “those committing or

attempting to commit the Subject Offenses often use cellular telephones such as the Subject

Devices,” and opined that the Cell Phones likely contained information relating to the Subject




                                                    3
Offenses, 3 including, among other things, contact information of co-conspirators, voicemail

messages and other communications from co-conspirators, and digital photographs and videos

distributed by ISIS. (Id. ¶¶ 14–15.)

                    B.      The Search Warrant

           At 10:05 p.m. on October 31, 2017, Magistrate Judge Barbara C. Moses issued a search

warrant (the “Search Warrant” or “Warrant”) authorizing the seizure and search of Saipov’s Cell

Phones. (Saipov Br. Ex. B, at 000061.) The Warrant lists the statutory provisions that Saipov is

alleged to have violated, (id.), and Attachment A to the Warrant identifies with particularity the

two Cell Phones to be searched, along with parameters for reviewing electronically stored

information (“ESI”) recovered from those devices. (Id. at 000063–65.) More specifically, the

Warrant authorizes law enforcement personnel to search the Cell Phones for “evidence, fruits,

and instrumentalities” of the alleged offenses by reviewing eleven specified categories of

information:

           1. The phone number associated with the Subject Devices, as well as call log
              information of phone numbers of incoming and outgoing, and missed or
              unanswered calls to and from the Subject Devices;

           2. Address books and contact lists stored on the Subject Devices or its memory
              card(s);

           3. Voicemail messages, opened or unopened, related to the Subject Offenses;




3
    The Tyree Affidavit and Attachment A to the Search Warrant define “Subject Offenses” as violations of
           Title 18, United States Code, Sections 2339A (providing, attempting to provide, and conspiring to
           provide material support to terrorists); 2239B (providing, attempting to provide, and conspiring to
           provide material support to a designated foreign terrorist organization); 2332b (acts of terrorism
           transcending national boundaries); and 33 (destruction of motor vehicle with intent to endanger
           safety of person).
(Tyree Aff. ¶ 6; Saipov Br. Ex. B, at 000063.) The Bates numbers used to identify the pages of Saipov Br. Ex. B
appear in the bottom righthand corner of each page of the exhibit.



                                                                4
       4. Evidence concerning the identity or location of the owner(s) or user(s) of the
          Subject Devices;

       5. Evidence concerning the identity and/or location of the individual(s) involved
          in the commission of the Subject Offenses;

       6. Evidence of communications among, or concerning, participants in or witnesses
          to the commission of the Subject Offenses;

       7. Contact information of co-conspirators and witnesses to the commission of the
          Subject Offenses, including telephone numbers, email addresses, and identifiers
          for instant messaging and social media accounts;

       8. Text, data, “chats,” MMS (“Multimedia Messaging Service”) messages, SMS
          (“Short Message Service”) messages, FaceTime messages, and e-mail
          messages, any attachments to those messages, such as digital photographs and
          videos, and any associated information, such as the phone number or e-mail
          address from which the message was sent, pertaining to the Subject Offenses;

       9. Digital photographs and videos related to the commission of the Subject
          Offenses;

       10. Browsing history, websites visited, and internet searches conducted on the
           Subject Devices; and

       11. Any Global Positioning Satellite (“GPS”) entries, Internet Protocol
           connections, and location entries to include Cell Tower and WiFi entries.

(Id.) The Warrant also specifies techniques that law enforcement might use to determine which

files contain evidence of the Subject Offenses, including “conducting a file-by-file review by

‘opening’ or reading the first few ‘pages’ of such files in order to determine their precise

contents,” and performing “electronic keyword searches.” (Id. at 000065.) While the Warrant

instructs law enforcement agents to “make reasonable efforts to restrict their search to data

falling within the categories of evidence specified in the warrant,” the Warrant provides that,

“[d]epending on the circumstances, . . . law enforcement may need to conduct a complete review

of all the ESI from the Subject Device to locate all data responsive to the warrant.” (Id.)




                                                     5
        The FBI’s subsequent search of Saipov’s Cell Phones uncovered evidence that Saipov

viewed and stored thousands of images of ISIS propaganda on the Cell Phones, including calls to

commit attacks in the United States using cars and trucks as weapons. (See Gov’t Opp’n 35.) 4

                 Procedural History

        Saipov filed the instant motion seeking to suppress all evidence obtained from his Cell

Phones on December 14, 2018. (Doc. 92.) The Government filed its opposition, (Doc. 121),

along with supporting declarations, (Docs. 122–23), on February 15, 2019. 5 Saipov filed his

reply on March 8, 2019. (Doc. 133.)

                 Discussion

        Saipov challenges the validity of the Search Warrant on the grounds that the Warrant was

not support by probable cause and that the Search Warrant amounts to a general warrant which

lacks the requisite particularity. In opposition, the Government argues that the Search Warrant

complies with the Fourth Amendment or, in the alternative, that even if the Search Warrant were

deficient, the good faith exception would preclude suppression. I address these arguments in

turn below.

                 A.       Probable Cause

        With regard to Saipov’s argument that the Search Warrant was not supported by probable

cause, I find that the warrant application and accompanying affidavit set forth sufficient




4
 “Gov’t Opp’n” refers to the Government’s Omnibus Response to the Defendant’s Motions dated December 14,
2018, filed February 15, 2019. (Doc. 121.)
5
 The Government’s opposition responds to several motions filed by Saipov on the same date, including a motion to
suppress Saipov’s post-arrest statements and various challenges to the Government’s notice of intent to seek the
death penalty. (See Docs. 97, 99, 101, 103.) The parties have agreed that Saipov’s motion to suppress his post-
arrest statements cannot be resolved without an evidentiary hearing, which will be scheduled after the parties have
fully briefed Saipov’s related Motion to Compel Notice and Discovery of Government Surveillance. (See Doc.
178.) I will issue a decision relating to Saipov’s death penalty challenges in the coming months.



                                                             6
information suggesting that Saipov’s Cell Phones likely contained evidence of a crime to justify

the issuance of the Warrant.

                       1. Applicable Law

       The Fourth Amendment guarantees that “no Warrants shall issue, but upon probable

cause, supported by Oath or affirmation, and particularly describing the place to be searched, and

the persons or things to be seized.” U.S. Const. amend. IV. In determining whether probable

cause exists to support the issuance of a warrant, “[t]he task of the issuing magistrate is simply to

make a practical, common-sense decision whether, given all the circumstances set forth in the

affidavit before him, there is a fair probability that contraband or evidence of a crime will be

found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). The experience of the

law enforcement agents involved in preparing the warrant application is particularly relevant to

the analysis, as “experience and training may allow a law enforcement officer to discern

probable cause from facts and circumstances where a layman might not.” United States v.

Gaskin, 364 F.3d 438, 457 (2d Cir. 2004); see also United States v. Fama, 758 F.2d 834, 838 (2d

Cir. 1985) (“A number of cases have ruled that an agent’s expert opinion is an important factor

to be considered by the judge reviewing a warrant application.”). Ultimately, the probable cause

determination is a “flexible common-sense” inquiry based on the totality of the circumstances.

Texas v. Brown, 460 U.S. 730, 742 (1983).

       In reviewing a magistrate judge’s probable cause determination, reviewing courts must

give “great deference” to the magistrate’s findings. Gates, 462 U.S. at 236 (internal quotation

marks omitted); see also United States v. Ventresca, 380 U.S. 102, 109 (1965) (“Although in a

particular case it may not be easy to determine when an affidavit demonstrates the existence of

probable cause, the resolution of doubtful or marginal cases in this area should be largely




                                                     7
determined by the preference to be accorded to warrants.”). “[S]o long as the magistrate had a

‘substantial basis for . . . conclud[ing]’ that a search would uncover evidence of wrongdoing, the

Fourth Amendment requires no more.” Gates, 462 U.S. at 236 (quoting Jones v. United States,

362 U.S. 257, 271 (1960)).

                       2. Application

       Saipov asserts that the warrant application depends entirely on a “faulty syllogism”

relating to the ubiquitous nature of cellphone usage—“that Mr. Saipov is engaged in crime so,

like individuals engaged in any other kind of activity, he must have used his phones to engage in

that activity.” (Saipov Br. 9 (internal quotation marks omitted).) Saipov’s assertion is overly

simplistic, ignores many of the facts set forth in the Tyree Affidavit, and does not view the

supporting evidence as a whole. In any event, Saipov’s acknowledgement that “everyone uses

phones for everything,” (id.), does provide some support for the common-sense inference that,

given the importance of cellular phones in daily life, Saipov may well have used his Cell Phones

to collect and save important information, including information related to his criminal acts.

However, the integration of cell phones into the lives of their users is just one of many factors

which, taken together, establish a “fair probability” that Saipov’s Cell Phones contained evidence

of his crimes. The Government points to numerous additional facts and circumstances

surrounding Saipov’s alleged offenses and arrest that suggest that evidence of criminal activity—

here, activity specifically related to terrorism—would be found on the Cell Phones. First, the

Cell Phones were apparently among the few items found inside the rental truck that Saipov used

to carry out his attack—an incredibly violent act that resulted in eight deaths and numerous

injuries. (Tyree Aff. ¶ 8(d).) The logical inference, then, is that Saipov decided to keep the Cell

Phones close to him while he committed the charged crimes. One of the phones was also ringing




                                                     8
at the time it was recovered by law enforcement mere minutes after the attack, (id.), supporting

the reasonable inference and possibility that a co-conspirator may have been trying to reach

Saipov in connection with the crimes he had just committed.

       In addition, and more importantly, the Tyree Affidavit identifies material evidence

uncovered at the scene of the attack linking Saipov to ISIS, a designated FTO that routinely

transmits propaganda to its supporters over social media and the Internet. (See id. ¶¶ 7, 12.)

First, as Saipov got out of the rental truck holding two objects that resembled firearms, he was

heard shouting “Allahu Akbar.” (Id. ¶ 8(c)–(d).) Second, a few feet away from the truck, law

enforcement officers recovered a document containing Arabic text that translates as “Islamic

Supplication. It will endure,” a phrase commonly associated with ISIS. (Id. ¶¶ 8(d), 9.) In

addition, Saipov’s mode of attack—using a motor vehicle as a weapon to attack a crowded

pedestrian thoroughfare—is consistent with the instructions that ISIS has provided for carrying

out acts of terrorism. (Id. ¶ 12.)

       Given that Saipov’s attack bore many of the hallmarks of an ISIS attack, Special Agent

Tyree’s observations based on her counterterrorism training and experience are particularly

probative. See Gaskin, 364 F.3d at 456–57 (noting that courts are entitled to give weight to the

experience of law enforcement officers in evaluating whether a warrant application is supported

by probable cause). As of October 2017, Special Agent Tyree had eight years of experience

working for the FBI in the field of counterterrorism, including investigating offenses involving

the provision of material support to terrorists and designated FTOs. (Tyree Aff. ¶ 1.) The Tyree

Affidavit includes several statements regarding ISIS’s indoctrination tactics and its use of social

media to spread propaganda. Tyree noted, for instance, that Saipov’s behavior during the attack

appeared to be “consistent with someone who may have been motivated or inspired by social




                                                     9
media postings or through direct contact with others on social media to commit acts of violence

for the purpose of committing a terrorist attack on behalf of ISIS.” (Id. ¶ 13.) She also

commented that, based on her “training and experience,” individuals who commit the same

offenses with which Saipov is charged often “store records relating to their illegal activity and to

any persons involved with them in that activity on electronic devices such as the Subject

Devices.” (Id. ¶ 15.) She further elaborated on the categories of relevant records likely to be

found on Saipov’s Cell Phones, including “logs of online ‘chats’ with co-conspirators”; “contact

information of co-conspirators, including telephone numbers, email addresses, and identifiers for

instant messaging and social media accounts”; and “records of transactions in furtherance of the

Subject Offenses (including, for instance, . . . truck rental information).” (Id.)

       Considering all of the information set forth in the Tyree Affidavit—including, in

particular, Special Agent Tyree’s observations based on her extensive counterterrorism training

and experience—I find that there was ample justification to support Magistrate Judge Moses’s

probable cause determination.

               B.      Particularity

       Saipov next argues that the Search Warrant lacked particularity because it failed to

sufficiently cabin the categories of ESI to be seized and searched and did not contain a temporal

limitation. Once again, I disagree.

                       1. Applicable Law

       The Fourth Amendment requires, among other things, that search warrants “particularly

describ[e] the place to be searched, and the persons or things to be seized.” U.S. Const. amend.

IV; see also United States v. Cohan, 628 F. Supp. 2d 355, 359 (E.D.N.Y. 2009) (“A warrant . . .

can be unconstitutionally infirm in two conceptually distinct but related ways: either by seeking




                                                     10
specific material as to which no probable cause exists, or by giving so vague a description of the

material sought as to impose no meaningful boundaries.”). The particularity requirement

“guards against general searches that leave to the unguided discretion of the officers executing

the warrant the decision as to what items may be seized.” United States v. Riley, 906 F.2d 841,

844 (2d Cir. 1990); see also United States v. Clark, 638 F.3d 89, 94 (2d Cir. 2011) (“Particularity

concerns frequently arise in circumstances where the description in the warrant of the place to be

searched is so vague that it fails reasonably to alert executing officers to the limits of their search

authority[.]”). “To be sufficiently particular under the Fourth Amendment, a warrant must

satisfy three requirements.” United States v. Ulbricht, 858 F.3d 71, 99 (2d Cir. 2017). The

warrant must: (1) “identify the specific offense for which the police have established probable

cause”; (2) “describe the place to be searched”; and (3) “specify the items to be seized by their

relation to designated crimes.” Id. (internal quotation marks omitted).

       The level of specificity required by the Fourth Amendment depends on many factors,

United States v. Jacobson, 4 F. Supp. 3d 515, 522 (E.D.N.Y. 2014), and courts do not demand “a

perfect description of the data to be searched and seized,” Ulbricht, 858 F.3d at 100. Indeed,

“[s]earch warrants covering digital data may contain some ambiguity.” Id. (internal quotation

marks omitted); see also United States v. Galpin, 720 F.3d 436, 336 (2d Cir. 2013) (“[C]ourts

may tolerate some ambiguity in the warrant so long as law enforcement agents have done the

best that could reasonably be expected under the circumstances, have acquired all the descriptive

facts which a reasonable investigation could be expected to uncover, and have insured that all

those facts were included in the warrant.” (internal quotation marks omitted)). In other words, “a

search warrant does not necessarily lack particularity simply because it is broad.” Ulbricht, 858

F.3d at 100. The particularity requirement is satisfied if the warrant enables the executing officer




                                                      11
to ascertain and identify with reasonable certainty those items that the magistrate judge has

authorized him or her to seize. See United States v. George, 975 F.2d 72, 75 (2d Cir. 1992).

                           2. Application

         I find that the Search Warrant—which identified the Subject Offenses, the places to be

searched, and the items to be seized—was sufficiently particularized. See Ulbricht, 858 F.3d at

101 (observing that “the warrant plainly satisfie[d] the basic elements of the particularity

requirement” where it “list[ed] the charged crimes, describe[d] the place to be searched, and

designate[d] the information to be seized in connection with the specified offenses”).

         In his opening brief, Saipov asserted that the Search Warrant did not define the “Subject

Offenses.” (Saipov. Br. 12.) However, after the Government identified in its opposition where

those definitions appear in the Warrant, Saipov conceded in his rely papers that the Warrant does

in fact identify each of the statutory provisions that Saipov is accused of violating. (See Reply

Br. 9 n.3; 6 Saipov Br. Ex. B, at 000061 (referencing “violation(s)” of “Title 18, United States

Code, Sections 2339A, 2339B, 2332b, and 33”), 000063 (authorizing law enforcement personnel

to search the Cell Phones “for the following evidence, fruits, and instrumentalities of violations

[of] Title 18, United States Code, Sections 2339A (providing material support to terrorists);

2339B (providing material support to designated foreign terrorist organization); 2332(b) (acts of

terrorism transcending national boundaries); and 33 (destruction of motor vehicle with intent to

endanger safety of person)”).) 7 The Search Warrant also identifies the property to be searched as

Saipov’s two Cell Phones. (Saipov Br. Ex. B, at 000063.)


6
 “Reply Br.” refers to Mr. Saipov’s Reply to the Government’s Omnibus Opposition to his December 14, 2018
Motions, filed March 8, 2019. (Doc. 133.)
7
  Not only does the Search Warrant clearly define the Subject Offenses, but many of the decisions on which Saipov
relies in support of his other challenges to the Warrant’s particularity involve search warrants that did not identify
the crimes under investigation, thereby making those decisions inapplicable to warrants—like the warrant at issue
here—that clearly identify the offenses for which the Government claims there is probable cause. See, e.g., In re


                                                              12
         Saipov next contends that the Search Warrant is overbroad because certain of the

categories of information to be searched—which are set forth in Attachment A to the Warrant,

(Id. at 000063–65)—are listed without any limitation. (Saipov Br. 12.) For instance, the

Warrant permits the Government to review incoming and outgoing call logs, contact lists, and

browsing history, without specifying that that information must pertain to the Subject Offenses.

(Saipov Br. Ex. B, at 000064.) As an initial matter, Saipov ignores the descriptive paragraph that

precedes the listed categories of ESI and can be read to limit the scope of the Government’s

review to information within those categories that relates to the Subject Offenses. (Id. at

000063.) However, even if Saipov is correct that certain of the enumerated categories of ESI do

not include a specific reference to the charged crimes, Judge McMahon rejected a virtually

identical argument that such phrasing rendered a search warrant insufficiently particularized in

United States v. Alston, No. 15 CR. 435 (CM), 2016 WL 2609521 (S.D.N.Y. Apr. 29, 2016).

Analyzing a similarly worded warrant, Judge McMahon explained that “[w]hile it certainly

would have been clearer had each and every paragraph included a reference to the target offense,

a warrant need not necessarily survive a hyper-technical sentence diagraming and comply with

the best practices of Strunk & White to satisfy the particularity requirement.” Id. at *4 (internal

quotation marks omitted). Indeed, a logical reading of the Warrant in its entirety leads to the

conclusion that it limits the search to information related to the Subject Offenses.

         The Second Circuit also recently rejected a particularity challenge to a warrant describing

the information to be seized from two cellular phones as “any and all” evidence relating to


650 Fifth Ave. & Related Props., 830 F.3d 66, 100 (2d Cir. 2016) (noting that the “warrant should have listed the
alleged offenses, but did not”); Galpin, 720 F.3d at 447 (“[I]nsofar as the warrant generally authorized officers to
search [defendant]’s physical property and electronic equipment for evidence of violations of ‘NYS Penal Law and
or Federal Statutes,’ the warrant violated the Fourth Amendment’s particularity requirement.”); United States v.
Rosa, 626 F.3d 56, 58 (2d Cir. 2010) (finding that “the search warrant itself did not incorporate any supporting
documents, or set forth the nature of the suspected criminal activity”).



                                                             13
(1) telephone numbers; (2) caller identification information; (3) call log information; (4) recently

called numbers; (5) address information; (6) voicemails, text messages, emails, and photographs;

and (7) the content of “apps.” United States v. Romain, 678 F. App’x 23, 26 (2d Cir. 2017)

(summary order). The Search Warrant here is more particularized than the warrant upheld in

Romain, which failed to define the relevant offenses at all. See id. at 25–26 (acknowledging that

the warrant itself did not “detail[] the relevant criminal offenses being investigated” but finding

that the omission did not require suppression, particularly in light of the fact that this information

was included in the accompanying affidavit). Moreover, it is evident that the categories of

information to be searched here are related to the offenses with which Saipov has been charged,

including providing material support to ISIS. As Special Agent Tyree explained in her affidavit,

ISIS followers may be “motivated or inspired” to commit acts of violence by “social media

postings or through direct contact with others on social media.” (Tyree Aff. ¶ 13.) This

observation establishes that a review of Saipov’s browser history, as well as his text and email

messages—among other information—would likely reveal evidence of the Subject Offenses.

This connection between the information to be searched and the underlying crimes distinguishes

the instant case from United States v. Galpin, in which the Second Circuit concluded that a

search warrant was overbroad where “nothing in the current record explain[ed] how the vast

majority of th[e] items [to be seized] could possibly reveal evidence” of the alleged child

pornography offenses. 720 F.3d at 450.

       In his reply brief, Saipov clarifies that his objection extends beyond the enumerated

categories of ESI to the fact that the Search Warrant contemplates that the entire contents of the

Cell Phones may be subject to search, allegedly rendering it a general warrant. (See Reply Br. 9;

Saipov Br. Ex. B, at 000065 (recognizing that “law enforcement may need to conduct a complete




                                                     14
review of all the ESI from the Subject Device to locate all data responsive to the warrant”).)

Such an approach to searching electronic devices is unremarkable, and Saipov’s criticisms “run[]

contrary to overwhelming authority permitting just such a procedure.” Alston, 2016 WL

2609521, at *6 (rejecting argument that because “the extraction report . . . took all the

information off the [cellular] phone,” it “amount[ed] to a general exploratory search”). As the

Second Circuit has explained, “the creation of mirror images [of electronic devices] for offsite

review is constitutionally permissible in most instances.” United States v. Ganias, 755 F.3d 125,

135 (2d Cir. 2014); see also In re Warrant for All Content & Other Info. Associated with the

Email Account xxxxxxx@gmail.com Maintained at Premises Controlled by Google, Inc., 33 F.

Supp. 3d 386, 393 (S.D.N.Y. 2014), as amended (Aug. 7, 2014) (“We view it as well-established

that a search warrant can properly permit the Government to obtain access to electronic

information for purposes of a search even where the probable cause showing does not apply to

the entirety of the electronic information that is disclosed to the Government.”). As discussed in

further detail below, see infra Part III.C.2, I find that the Government acted in good faith in

executing the Warrant and reasonably determined that creating a mirror image of the Cell Phones

was the only feasible method of identifying responsive ESI. Thus, I conclude that the fact that

the Search Warrant allows for the possibility that the entire contents of the Cell Phones might be

reviewed does not render the Warrant overbroad.

       Finally, Saipov challenges the fact that the Search Warrant does not contain a temporal

limitation. However, even the authorities on which Saipov relies acknowledge that the inclusion

of a date range is not a “universal requirement[]” for a valid warrant, United States v. Wey, 256

F. Supp. 3d 355, 381 (S.D.N.Y. 2017), but rather a limitation that should be included “when

possible,” United States v. Levy, No. S5 11 Cr. 62(PAC), 2013 WL 664712, at *11 n.7 (S.D.N.Y.




                                                     15
Feb. 25, 2013), aff’d, 803 F.3d 120 (2d Cir. 2015). I find that the Government has satisfactorily

demonstrated that the inclusion of a temporal limitation was not possible here. First, the Search

Warrant was issued in the midst of a national security emergency, mere hours after a deadly

terrorist attack ostensibly intended to cause mass casualties. It was unknown at that time

whether the attack was an isolated incident or whether other attacks might be imminent. The

Second Circuit has observed that where, as here, the Government is “under emergency

pressures,” a more “broadly worded warrant” is acceptable. U.S. v. Bianco, 998 F.2d 1112, 1115

(2d Cir. 1993), abrogated on other grounds by Groh v. Ramirez, 540 U.S. 551 (2004). In

addition, the circumstances surrounding Saipov’s offense render the inclusion of a date range

impractical as it was entirely unclear at the time how long Saipov had been planning the attack or

when he had become radicalized. Indeed, Saipov offers no suggestion of a date range that would

have been appropriate under the circumstances and any attempt to identify one at the time the

Search Warrant was issued would have been pure guesswork. In light of the “circumstance-

specific considerations” present here, Wey, 256 F. Supp. 3d at 381, I find that the absence of a

temporal limitation does not render the Search Warrant invalid.

       Based on the foregoing, I find that the Search Warrant was sufficiently particularized to

permit the Government to “ascertain and identify with reasonable certainty” those items that

Magistrate Judge Moses had authorized the Government to search. United States v. George, 975

F.2d 72, 75 (2d Cir. 1992).




                                                    16
               C.      Good Faith

       In the alternative, the Government argues that even if the Search Warrant were invalid,

suppression would not be appropriate because the FBI’s reliance on the Warrant was objectively

reasonable. I agree.

                       1. Applicable Law

       “The fact that a Fourth Amendment violation occurred . . . does not necessarily mean that

the exclusionary rule applies.” Herring v. United States, 555 U.S. 135, 140 (2009). The

Supreme Court has explained that application of the exclusionary rule has always been its “last

resort,” not its “first impulse.” Id. “To trigger the exclusionary rule, police conduct must be

sufficiently deliberate that exclusion can meaningfully deter it, and sufficiently culpable that

such deterrence is worth the price paid by the justice system.” Id. at 144.

       Under the good faith exception, the exclusionary rule does not apply to “evidence seized

‘in objectively reasonable reliance on’ a warrant issued by a detached and neutral magistrate

judge, even where the warrant is subsequently deemed invalid.” United States v. Falso, 544 F.3d

110, 125 (2d Cir. 2008) (quoting United States v. Leon, 468 U.S. 897, 922 (1984)). “The burden

is on the government to demonstrate the objective reasonableness of the officers’ good faith

reliance on an invalidated warrant.” United States v. Clark, 638 F.3d 89, 100 (2d Cir. 2011)

(internal quotation marks omitted). “In assessing whether it has carried that burden,” courts must

be “mindful that, in Leon, the Supreme Court strongly signaled that most searches conducted

pursuant to a warrant would likely fall within its protection.” Id.; see also Leon, 468 U.S. at 922

(“Searches pursuant to a warrant will rarely require any deep inquiry into reasonableness, for a

warrant issued by a magistrate normally suffices to establish that a law enforcement officer has




                                                     17
acted in good faith in conducting the search.” (internal quotation marks omitted)). As the

Second Circuit has explained:

       It was against this presumption of reasonableness that the Supreme Court identified
       four circumstances where an exception to the exclusionary rule would not apply:
       (1) where the issuing magistrate has been knowingly misled; (2) where the issuing
       magistrate wholly abandoned his or her judicial role; (3) where the application is
       so lacking in indicia of probable cause as to render reliance upon it unreasonable;
       and (4) where the warrant is so facially deficient that reliance upon it is
       unreasonable.

Clark, 638 F.3d at 100 (citing Leon, 468 U.S. at 923) (internal quotation marks omitted). The

critical question is “whether a reasonably well trained officer would have known that the search

was illegal despite the magistrate’s authorization.” Leon, 468 U.S. at 922 n.23.

                       2. Application

       Even if I were to determine that the Search Warrant were deficient in some respect, the

good faith exception would preclude suppression as none of the four factors set forth in Leon is

present here.

       Saipov does not allege that Magistrate Judge Moses “abandoned her judicial role”;

however, he does contend that she was “knowingly misled” by the Government because the

warrant application represented that law enforcement would make “reasonable efforts to restrict

their search to data falling within the categories of evidence specified in the warrant” but the

Government instead copied the entire contents of the Cell Phones. (Reply Br. 12; Tyree Aff.

¶ 20.) Here again, Saipov ignores the specific language of the Warrant issued by Magistrate

Judge Moses, which expressly contemplates the possibility that “law enforcement may need to

conduct a complete review of all the ESI from the Subject Device to locate all data responsive to

the warrant.” (Saipov Br. Ex. B, at 000065.) Furthermore, the Government has satisfactorily

demonstrated that law enforcement reasonably determined that there was no workable alternative




                                                     18
to creating a mirror image of Saipov’s Cell Phones. While Saipov suggests that the Government

might have limited its ESI review to keyword searches, (Saipov Br. 15), the Government points

out that (1) many of the relevant files were captured as screenshots, which are not susceptible to

keyword searches; and (2) those files that could have been searched by keyword featured text in

several different languages with different alphabets, and often utilized inconsistent and

unpredictable phonetic spelling. (Gov’t Opp’n 57–58.) Moreover, the Search Warrant does not

restrict the Government to keyword searches but instead specifically recognizes that “[k]eyword

searches alone are typically inadequate to detect all information subject to seizure.” (Saipov Br.

Ex. B, at 000065.) The practice of imaging the entire contents of a cellular phone that is the

subject of a search warrant is common, was reasonable under the circumstances presented here,

and provides no basis for believing that Magistrate Judge Moses was misled in reviewing and

approving the warrant application. 8

         Nor can it be said that the Search Warrant and accompanying affidavit were so lacking in

indicia of probable cause as to render reliance upon the Warrant unreasonable. 9 For the reasons

stated above, Magistrate Judge Moses’s determination that Saipov’s Cell Phones likely contained

evidence of his crimes was supported by numerous factors, including evidence linking Saipov’s

attack to ISIS and Special Agent Tyree’s explanation—based on her many years of

counterterrorism experience—that ISIS often uses internet propaganda to inspire its members

and social media applications to connect them with one another. See supra Part III.A.2. Finally,


8
  Because (1) the Search Warrant expressly contemplates the possibility that law enforcement might need to review
the entire contents of Saipov’s Cell Phones, (see Saipov Br. Ex. B, at 000065), and (2) I find that law enforcement’s
decision to create a mirror image of the Cell Phones was reasonable under the circumstances, Saipov’s argument
that the “all-encompassing” seizure and search of the Cell Phones exceeded the scope of the Warrant necessarily
fails. (See Saipov Br. 14–15.)
9
 Although I was required to assess the facial validity of the Search Warrant independently of the unattached Tyree
Affidavit, unincorporated affidavits are “still relevant to [a court’s] determination of whether the officers acted in
good faith.” See Rosa, 626 F.3d at 64.



                                                               19
the Search Warrant cannot be described as so facially deficient that reliance upon it was

unreasonable. Courts have held that “a warrant is facially defective when it omits or misstates

information specifically required to be contained therein, i.e., the place to be searched, and the

persons or things to be seized.” Clark, 638 F.3d at 102 (internal quotation marks omitted). As

noted above, see supra Part III.B.2, all of that information was included in the instant warrant.

       Thus, I find that there is nothing in the Search Warrant itself or in the circumstances

surrounding its issuance that would lead law enforcement agents to believe that it was anything

other than a legitimate warrant issued by a neutral magistrate. Cf. Messerschmidt v. Millender,

565 U.S. 535, 546 (2012) (“[T]he fact that a neutral magistrate has issued a warrant is the

clearest indication that the officers acted in an objectively reasonable manner or, as we have

sometimes put it, in objective good faith.” (internal quotation marks omitted)). Therefore, I

conclude that even if the Warrant were deficient in some respect—which it is not—the good

faith exception would preclude suppression.

               D.      Inevitable Discovery

       Finally, the Government argues that the evidence collected from Saipov’s Cell Phones

should not be suppressed for the independent reason that the inevitable discovery doctrine

applies. See Nix v. Williams, 467 U.S. 431, 444 (1984) (holding that illegally obtained evidence

need not be suppressed where the Government establishes “by a preponderance of the evidence

that the information ultimately or inevitably would have been discovered by lawful means”).

According to the Government, hours after his arrest, Saipov voluntarily participated in a

Mirandized interview with law enforcement, during which he consented to a search of his Cell

Phones. (Gov’t Opp’n 53.) Because I conclude that the Search Warrant is valid, I need not

reach the question of Saipov’s consent, the resolution of which the Government has conceded




                                                     20
requires an evidentiary hearing. (See id. at 11 n.7 (acknowledging that the “Consent to Search”

form does not list Saipov’s Cell Phones and describing the anticipated testimony by law

enforcement agents that would confirm Saipov consented to the search).)

                 Conclusion

        For the foregoing reasons, Defendant Saipov’s motion seeking suppression of all

evidence obtained pursuant to the Search Warrant, or, in the alternative, seeking an evidentiary

hearing, 10 is DENIED.

        The Clerk of Court is respectfully directed to close the open motion at Docket Entry 92.

SO ORDERED.

Dated: July 11, 2019
       New York, New York

                                                                       ______________________
                                                                       Vernon S. Broderick
                                                                       United States District Judge




10
  Saipov requests an evidentiary hearing to establish the procedures law enforcement followed in searching his Cell
Phones. (Saipov Br. 15.) A hearing, however, is unnecessary: the Government has conceded that law enforcement
copied the entire contents of Saipov’s Cell Phones to facilitate their search and I find that this approach was
reasonable under the circumstances. Accordingly, there are no disputed issues of material fact to be resolved at a
hearing. See United States v. Washington, No. 12 Cr. 146(JPO), 2012 WL 5438909, at *8 (S.D.N.Y. Nov. 7, 2012)
(“In the Second Circuit, a defendant is entitled to an evidentiary hearing on a motion to suppress only if the
defendant establishes a contested issue of material fact.” (internal quotation marks omitted)).



                                                            21
